Exhibit 10.1

 


[ex10-10.jpg]
 

 
Matthew K. Rose
Chairman, President and Chief Executive Officer
Burlington Northern
Santa Fe Corporation
P.O. Box 961052
Fart Worth, TX 76161-0052
 
2650 Lou Merit Drive
Fart Worth, TX 76131-2830
 
tel 817.867.6100
fax 817.352.7430
matthew.rose@bnsf.com





November 6, 2009






Mr. Roger P. Nober
Executive Vice President-Law and Secretary
Burlington Northern Santa Fe Corporation
2650 Lou Menk Drive
Fort Worth TX 76131-2830


Dear Roger:


Reference is made to (i) the Amended and Restated Change in Control Agreement,
dated December 31, 2007, between Burlington Northern Santa Fe Corporation (the
“Company”) and myself (the “Change in Control Agreement”), (ii) the Burlington
Northern Santa Fe 1999 Stock Incentive Plan and my award agreements thereunder
(collectively, the “Stock Incentive Plan”), (iii) the Retirement Benefit
Agreement, dated April 19 2002, between the Company and myself (the “Retirement
Benefit Agreement” and, collectively with the Change in Control Agreement and
the Stock Incentive Plan, the “Benefit Agreements”), and (iv) the Agreement and
Plan of Merger, dated November 2, 2009, by and among Berkshire Hathaway Inc., R.
Acquisition Company, LLC and the Company (the “Merger Agreement”).


The Change in Control Agreement and Section 12.6 of the Stock Incentive Plan
provide me with the right to receive certain severance benefits and accelerated
vesting of equity awards if among other things, I terminate my employment for
“good reason” in connection with a “change in control” of the Company. Paragraph
3 of the Retirement Benefit Agreement provides that 1 will receive additional
service credit for purposes of my retirement benefits if, among other things, my
employment terminates for any reason within certain time periods following a
“change in control” of the Company. The transactions contemplated by the Merger
Agreement will constitute a change in control for purposes of the Benefit
Agreements.


I hereby waive my right to receive any compensation or benefits payable under
the Change in Control Agreement or Section 12.6 of the Stock Incentive Plan in
the event that I terminate my employment for “good reason” in connection with
the transactions contemplated by the Merger Agreement. In addition, I hereby
waive my right to receive any compensation or benefits payable under paragraph 3
of the Retirement Benefit Agreement in the event that I terminate my employment
for any reason following the transactions contemplated by the Merger Agreement.


Sincerely,




/s/ Matthew K. Rose




Matthew K. Rose
